Case: 13-3051    Document: 16      Page: 1    Filed: 12/06/2013




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

            GALE FLETCHER ANDERSON,
                    Petitioner,
                              v.
      OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
                __________________________

                        2013-3051
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DC844E120086-I-1.
               __________________________

                      ON MOTION
                __________________________

                         ORDER
    Gale Anderson moves for an additional extension of
 time to file her opening brief.
     Anderson's brief was originally due on February 18,
 2013. The court has granted three previous requests for
 lengthy extensions of time. In response to Anderson's last
 motion, the court on September 16, 2013 granted an
 extension until November 15, 2013 and ordered: "No
 further extensions. The case will be dismissed unless a
 brief is filed by that date." No brief was filed. Instead, on
Case: 13-3051      Document: 16      Page: 2   Filed: 12/06/2013




 ANDERSON v. OPM                                               2

 November 26, Anderson filed an additional request for an
 extension of time.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     The motion is denied. The appeal is dismissed for
 failure to comply with the court's September 16 order.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court

 s27


 ISSUED AS A MANDATE: December 6, 2013